Citation Nr: 1634098	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-15 730A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for low back disability, diagnosed as lower back muscle strain.

2.  Entitlement to service connection for neck disability, diagnosed as cervical strain, cervical muscle spasm, and osteophytosis at C5-C6.

3.  Entitlement to service connection for psychiatric disability, diagnosed as anxiety disorder, posttraumatic stress disorder (PTSD), and depressive disorder.

4.  Entitlement to service connection for alcohol dependence, cocaine abuse, and nicotine dependence.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to June 2006, with service in Iraq from February 2003 to June 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A final August 2011 rating decision had denied entitlement to service connection for PTSD.  Subsequent to that determination, additional relevant service records were received.  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claim of service connection for psychiatric disability, diagnosed as anxiety disorder, PTSD, and depressive disorder, is being reviewed de novo.

The Board notes that, in a May 2016 written statement, the Veteran requested to withdraw his appeal of the issues of service connection for low back disability and for neck disability, and for a TDIU rating.  Thereafter, in the same written statement, the Veteran went on to request "reconsideration" of the low back disability and neck disability issues.  The Board finds that the Veteran effectively withdrew his appeal of the issue of a TDIU rating, but that his contemporaneous request for "reconsideration" of the issues of service connection for low back disability and for neck disability has served to preserve those two issues in appellate status.  The aforementioned issues will be adjudicated accordingly in the decision below.

The issue of entitlement to service connection for alcohol dependence, cocaine abuse, and nicotine dependence is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed lower back muscle strain began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed cervical strain, cervical muscle spasm, and osteophytosis at C5-C6 began in service and have persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed anxiety disorder, PTSD, and depressive disorder began in service and have persisted since that time.

4.  In a May 2016 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking a TDIU rating; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  Service connection for low back disability, diagnosed as lower back muscle strain, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  Service connection for neck disability, diagnosed as cervical strain, cervical muscle spasm, and osteophytosis at C5-C6, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

3.  Service connection for psychiatric disability, diagnosed as anxiety disorder, PTSD, and depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

4.  The criteria for withdrawal of an appeal are met as to the claim seeking a TDIU rating; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the claims of entitlement to service connection for low back disability, for neck disability, and for psychiatric disability are being granted, and the claim of entitlement to a TDIU rating is being dismissed, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service, including his service in Iraq from February 2003 to June 2003.



Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Low Back Disability

In this case, the Veteran states that he currently suffers from low back disability as a result of injury to his low back during military service.

The Veteran's service treatment records document that he was treated in June 2002 for lower back pain and was assessed with low back muscle strain.

Post-service VA treatment records have documented his reports of persistent low back pain.

In an October 2012 statement, a private physician noted that the Veteran had back pain currently and that he used to carry a lot of heavy equipment while in service, and used to lift, carry, load, and unload big truck parts as part of his daily duties.  The physician stated: "This puts a lot of stress at the column area causing inflammatory changes that promotes degenerative problems in the long term.  All of this causes loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of vertebras than the other and by consequence [the Veteran] could present disc bulging and herniation with degenerative problems.  This also brings problems of radiculopathy and neuropathy.  Please evaluate him carefully because it is at least as likely as not that his back and neck problems are service connected."

On April 2016 VA back examination, the Veteran reported that his back pain started while he was in Iraq, stating that a bomb exploded and sent him against a Humvee, and also that he used to work with missiles and sometimes fell from missile cans.  In a May 2016 addendum medical opinion, the April 2016 VA examiner reviewed the newly available service treatment records and opined that the Veteran's lower back muscle strain is at least as likely as not (50/50 probability) incurred in or caused by his military service, and provided adequate medical rationale for this opinion.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from low back disability ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to suffering in-service back injury are supported by the June 2002 service treatment record documenting low back muscle strain.  The medical evidence of record documents that, since his military service, he has been treated for persistent low back pain and has been given a diagnosis of lower back muscle strain.  Furthermore, the most probative evidence of record (i.e., the medical opinions by the private physician in October 2012 and the VA examiner in May 2016 - which the Board finds no reason to question, because these opinions are supported by adequate rationale) supports that there is a causal link between the Veteran's current low back disability and the injury he suffered during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed lower back muscle strain began in service and has persisted since that time.  Accordingly, service connection for low back disability, diagnosed as lower back muscle strain, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for low back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Neck Disability

In this case, the Veteran states that he currently suffers from neck disability as a result of injury to his neck during military service.

The Veteran's service treatment records document that he was treated in August 2001 for neck pain and was assessed with neck strain.

Post-service VA treatment records have documented his reports of neck pain.

In an October 2012 statement, a private physician noted that the Veteran used to carry a lot of heavy equipment while in service, and used to lift, carry, load, and unload big truck parts as part of his daily duties.  The physician stated: "This puts a lot of stress at the column area causing inflammatory changes that promotes degenerative problems in the long term.  All of this causes loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of vertebras than the other and by consequence [the Veteran] could present disc bulging and herniation with degenerative problems.  This also brings problems of radiculopathy and neuropathy.  Please evaluate him carefully because it is at least as likely as not that his back and neck problems are service connected."

On April 2016 VA  neck examination, the Veteran was diagnosed with cervical muscle spasm and osteophytosis at C5-C6, based on the findings revealed by May 2013 VA x-rays of his cervical spine.  In a May 2016 addendum medical opinion, the April 2016 VA examiner reviewed the newly available service treatment records and opined that the Veteran's cervical strain is at least as likely as not (50/50 probability) incurred in or caused by his military service, and provided adequate medical rationale for this opinion.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from neck disability ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to suffering in-service neck injury are supported by the August 2001 service treatment record documenting neck strain.  The medical evidence of record documents that, since his military service, he has been treated for neck pain and has been given diagnoses of cervical strain, cervical muscle spasm, and osteophytosis at C5-C6.  Furthermore, the most probative evidence of record (i.e., the medical opinions by the private physician in October 2012 and the VA examiner in May 2016 - which the Board finds no reason to question, because these opinions are supported by adequate rationale) supports that there is a causal link between the Veteran's current neck disability and the injury he suffered during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed cervical strain, cervical muscle spasm, and osteophytosis at C5-C6 began in service and have persisted since that time.  Accordingly, service connection for neck disability, diagnosed as cervical strain, cervical muscle spasm, and osteophytosis at C5-C6, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for neck disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran states that he currently suffers from psychiatric disability as a result of traumatic events which took place during his service in Iraq, to include experiencing fear of hostile military activity.  He states that he continues to suffer from nightmares and depression as a result of these in-service stressor events.

The Veteran's service treatment records document the following pertinent findings.  On a June 2003 post-deployment questionnaire, he noted that during his deployment to Iraq, he saw the enemy wounded, killed, or dead, and that he felt that he was in great danger of being killed.  On a March 2006 Report of Medical History, he indicated having a history of receiving counseling once (three weeks prior) and of having depression (in November 2005, though he was never seen or treated).

Post-service VA treatment records have documented his reports of psychiatric symptoms.  An April 2010 VA treatment record listed Anxiety Disorder on his VA medical problem list.

In an October 2012 statement, a private physician noted that there was medical evidence diagnosing the Veteran with PTSD in conformance with DSM-IV, as well as credible supporting evidence that his claimed in-service stressor events actually occurred, and also medical evidence of a link between his current symptoms and his claimed in-service stressor events.  Therefore, the physician opined that "it is at least as likely as not he [the Veteran] is presenting PTSD that is service connected."

On January 2013 VA psychiatric examination, the VA examiner opined that the Veteran's reported in-service stressors were related to his fear of hostile military or terrorist activity, but that he did not meet the full criteria for a diagnosis of PTSD.  Thereafter, an October 2015 VA treatment record noted diagnoses for the Veteran of PTSD and depressive disorder.  On April 2016 VA psychiatric examination, the Veteran was diagnosed with unspecified depressive disorder.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from psychiatric disability ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to suffering in-service stressor events are supported by the pertinent service treatment records outlined above (i.e., the June 2003 post-deployment questionnaire and the March 2006 Report of Medical History) as well as his documented deployment to Iraq.  See 38 C.F.R. § 3.304(f).  The medical evidence of record documents that, since his military service, he has been treated for psychiatric symptoms and has been given diagnoses of anxiety disorder, PTSD, and depressive disorder.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the private physician in October 2012 - which the Board finds no reason to question, because this opinion is supported by adequate rationale) supports that there is a causal link between the Veteran's current psychiatric disabilities and the stressor events he endured during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed anxiety disorder, PTSD, and depressive disorder began in service and have persisted since that time.  Accordingly, service connection for psychiatric disability, diagnosed as anxiety disorder, PTSD, and depressive disorder, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for psychiatric disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Withdrawal of Claim - TDIU Rating

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative (if he has one), and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a May 2016 written statement, the Veteran indicated that he wished to withdraw his appeal seeking a TDIU rating.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

Service connection for low back disability, diagnosed as lower back muscle strain, is granted.

Service connection for neck disability, diagnosed as cervical strain, cervical muscle spasm, and osteophytosis at C5-C6, is granted.

Service connection for psychiatric disability, diagnosed as anxiety disorder, PTSD, and depressive disorder, is granted.

The appeal seeking a TDIU rating is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of service connection for alcohol dependence, cocaine abuse, and nicotine dependence.

Service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a [V]eteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

The post-service VA treatment reports of record have documented that the Veteran has been diagnosed with alcohol dependence, cocaine abuse, and nicotine dependence during the period of the current claim.  On remand, all outstanding pertinent treatment records must be secured (including all available treatment records from the New Beginning Clinic, where he has reportedly sought treatment for his addictions).  Furthermore, a medical opinion must be obtained with regard to whether the Veteran's currently diagnosed alcohol dependence, cocaine abuse, and/or nicotine dependence have been caused or aggravated by his now service-connected psychiatric disability, diagnosed as anxiety disorder, PTSD, and depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for alcohol dependence, cocaine abuse, and nicotine dependence, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to include from the New Beginning Clinic.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for alcohol dependence, cocaine abuse, and nicotine dependence.

2. The AOJ should return the record to the VA examiner who conducted the April 2016 VA psychiatric examination for an addendum medical opinion.  The examiner must review the entire record, and then provide an opinion that responds to the following: Is it at least as likely as not (a 50% or better probability) that the Veteran's alcohol dependence, cocaine abuse, and/or nicotine dependence were caused or aggravated (the opinion must address aggravation) by his service-connected psychiatric disability, diagnosed as anxiety disorder, PTSD, and depressive disorder?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the requested VA examiner is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

3. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim remaining on appeal for service connection for alcohol dependence, cocaine abuse, and nicotine dependence.  If this claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


